I concur in the opinion of the majority of the court, as to the questions decided, but not in all the reasoning of the opinion.
In my opinion there was no necessity to make the refunding bondholders actual parties to the suit; wherefore both of the questions certified should be answered in the affirmative.
As to the relief sought relating to the fund in the treasury and the levied but uncollected taxes, the refunding bondholders were constructively before the court, through virtual representation by the city as trustee of said funds for the benefit of those entitled to it.
As to the other relief sought, the levy of taxes to pay appellee's judgment, the authorities show clearly that there was no necessity to make said bondholders parties.
Upon the questions incidentally passed upon by the majority of the court, it is my opinion:
(1) That, under the pleadings of appellee and the facts found, appellee had no right to a mandamus directing tax levies for the year 1904 and subsequent years, because said writ can not be issued in advance of default.
(2) That, under the pleadings of appellee and the facts found, appellee was entitled to the writ of mandamus to compel levies of taxes for the previous years in which there were no levies for his benefit. Upon none of the grounds presented in appellants' brief can this right be denied. *Page 201 
                    ON MOTION FOR REHEARING.